COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jasmine Laura Maynes v. The State of Texas

Appellate case number:      01-18-00354-CR, 01-18-00355-CR, 01-18-00356-CR

Trial court case number:    10CR0891, 16CR2585, 16CR2586

Trial court:                122nd District Court of Galveston County

       The State’s brief in these appeals initially was due on January 11, 2019. After this
Court granted two motions for an extension, the State’s brief was due to be filed by April
11, 2019, with no further extensions. See TEX. R. APP. P. 38.6(b). The State has filed a
third motion requesting an extension to April 22, 2019 to file its brief. The motion is
granted. The State’s brief is due to be filed no later than Monday, April 22, 2019. No
further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: _April 16, 2019_____